                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

 In Re: Patricia L. Holt                                    ) Case No.: 18-82333-CRJ-13
             xxx-xx-8808                                    )
                                                            )
                          Debtor,                           )

                     MOTION FOR APPROVAL OF SETTLEMENT

         COMES NOW Patricia L. Holt, the above captioned Debtor, by and through

 his undersigned attorney, B. Grant McNutt, and respectfully represents:

         1. On October 11, 2018, Applications were approved to employ Ronald C.

 Sykstus and David J. Philipps of Philipps and Phillips, ltd. as special litigation

 counsel to pursue a Fair Debt Collection Practices Act (“FDCPA”) claim filed by

 the debtor.

         2. The Parties to the claim have reached a confidential settlement agreement

 with Defendant1 in which all issues in the claim will be resolved. Special Litigation

 Counsel recommends to the Court that the settlement be approved.

         3. The proceeds of the settlement will be distributed as follows:

                  a. To the Debtor, Patricia L. Holt, the sum of $1,000.00. The $1,000.00

                      is claimed as exempt property on Schedule C.




 1
  The terms of settlement expressly provide for confidentiality. However, the settlement agreement provides that
 the Debtor may disclose the terms of the settlement for the purpose of obtaining approval from the Bankruptcy
 Administrator, Trustee and Bankruptcy Court.




Case 18-82333-CRJ13           Doc 36     Filed 05/28/19 Entered 05/28/19 15:55:30                    Desc Main
                                        Document     Page 1 of 3
               b. To Ronald C. Sykstus for fees the sum of $1,875.00 pursuant to the

                  fee shifting provisions of the FDCPA; and

               c. To David J. Philipps of Philipps & Philipps, ltd., for fees the sum of

                  $4,375.00 pursuant to the fee shifting provisions of the FDCPA.

       4. As a separate pleading, Special Litigation Counsel have filed Motions for

 Approval of Attorney's Fees, which requests their attorney's fees and expenses

 described above be approved and paid out of the amount received from the

 Defendants.

       WHEREFORE, the Debtor, by and through his undersigned Special Litigation

 Counsel, request that this Court approve the settlement of the pending claim under

 the terms set forth above.

       Respectfully submitted this 28th day of May, 2019.



                                                /s/B. Grant McNutt, Esq.
                                                Plaintiff’s Attorney




Case 18-82333-CRJ13     Doc 36    Filed 05/28/19 Entered 05/28/19 15:55:30     Desc Main
                                 Document     Page 2 of 3
                                  CERTIFICATE OF SERVICE


         I hereby certify that I have served a copy of the foregoing upon the persons or entities set
 forth below:

 Defendant:
 ARstrat, LLC
 PO Box 790113
 St. Louis, MO 63179-0113

 Plaintiff/Debtor
 Patricia L. Holt
 234 County Road 263
 Florence, AL 35633-3602

 Plaintiff’s Attorney:
 David J. Philipps
 9760 S. Roberts Rd. Suite 1,
 Palos Hills, Illinois 60465

 Plaintiff’s Attorney
 Ronald C. Sykstus
 225 Pratt Ave NE
 Huntsville, AL 35801

 Richard Blythe, Esq.
 Bankruptcy Administrator
 U.S. Courthouse and Post Office
 400 Wells Street
 Decatur, AL 35602

 Michele T. Hatcher
 Chapter 13 Trustee
 P.O. Box 2388
 Decatur, AL 35602

 and all persons and entities listed on the clerk's mailing matrix by depositing same in the United
 States mail, postage prepaid, this 28th day of May, 2019.

                                                              /s/ B. Grant McNutt




Case 18-82333-CRJ13        Doc 36    Filed 05/28/19 Entered 05/28/19 15:55:30              Desc Main
                                    Document     Page 3 of 3
